DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 December 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “a headend adapted to provide at least one software image, the software image requiring a predetermined amount of memory at a download location to facilitate its storage and installation”. As the Claim recites ‘at least one software image’, the claim may cover a plurality of software images. Thus, the subsequent recitation of ‘the software image’ may become indefinite as it could be ambiguous which of a potential plurality of software image the recited ‘the software image’ refers. In the interests of Compact Prosecution, the Examiner will treat ‘the software image’ as ‘the at least one software image’ for the course of this rejection. However, appropriate corrections are required.
Claim 1 recites: “a headend adapted to provide at least one software image, the software image requiring a predetermined amount of memory at a download location to facilitate its storage and installation” Although based on the instant Specification the possessive term ‘its’ presumably refers to the previously recited ‘software image’, the term is nonetheless ambiguous. In the interests of Compact Prosecution, the Examiner will treat the limitation to the presumed meaning as above. However, appropriate corrections are required.
Claims 6, 11, and 16 suffer similar deficiencies as Claim 1 above.
Claims 2-5, 7-10, 12, 15, and 17-20 are rejected as being dependent off of rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2011/0072481 A1) (as provided by the IDS submitted on 09 December 2021, hereinafter Chen), in view of Kaneko et al. (JP 2004320591 A) (hereinafter Kaneko – citations made relative to paragraph numbering of machine translation attached herewith), further in view of Mukai et al. (US 2002/0098864 A1) (hereinafter Mukai), and further in view of Kasal et al. (US 2003/0009542 A1) (hereinafter Kasal).

Regarding Claim 1, Chen discloses system for the management of media hub software downloading, [Figs. 1-2] the system comprising: 
a headend adapted to provide at least one software, the software requiring a predetermined amount of memory at a download location to facilitate its storage and installation; [Fig. 1; 0013-15: headend 3 that may provide applications to IRD 1, where applications are associated with file-sizes for installation/execution on receiving IRDs] and 
a media hub, comprising at least one processor and at least one local memory, [Figs. 1-2: IRD 1; 0013-14: IRD 1, which may be a STB, comprises processor 14, and storage system 12] and 
the at least one processor is adapted to: 
determine, based at least in part on information received from the headend, that the free space within the at least one local memory is insufficient to facilitate the storage and installation of the at least one software; [Fig. 5; 0018, 0024: system may acquire software size information and determine if the IRD does or does not have sufficient memory to download and store the software]
calculate a relative move score value for each of the plurality of applications; [Fig. 5; 0018, 0025-29: IRD determines priority levels of applications and kills applications in progressively lower priorities (i.e., relative priorities for each application is implicitly taught – see MPEP 2144.01)]
select a subset of applications to be removed from the at least one local memory based upon the calculated relative move score values; [Fig. 5; 0018, 0025-29: IRD determines priority levels of applications and kills applications in progressively lower priorities (i.e., relative priorities for each application is implicitly taught – see MPEP 2144.01)]
receive the at least one software from the headend; [Fig. 5; 0019-20, 0030: when sufficient memory is attained, application is downloaded and executed from headend] and
install the received at least one software within the at least one local memory. [Fig. 5; 0019-20, 0030: when sufficient memory is attained, application is downloaded and executed from headend]
Chen fails to explicitly disclose wherein: the at least one local memory stores data associated with a plurality of applications and information associated with each subset of data associated with a particular one of the plurality of applications; designate an archive memory, exclusive of the at least one local memory, having a capacity greater than or equal to the aggregate memory footprint of the selected applications; off-load the selected applications to the designated archive memory; and restore the off-loaded subset of applications to the at least one local memory from the designated archive memory.
Kaneko, in analogous art, teaches wherein: the at least one local memory stores data associated with a plurality of applications and information associated with each subset of data associated with a particular one of the plurality of applications; [Fig. 2; 55-58: table 4 which lists each software stored on the device, and attributes associated therewith, where such attributes indicate various priorities to delete/move particular software] 
designate an archive memory, exclusive of the at least one local memory, having a capacity greater than or equal to the aggregate memory footprint of the selected applications; off-load the selected applications to the designated archive memory; and restore the off-loaded subset of applications to the at least one local memory from the designated archive memory. [Figs. 3-4; 4-5: system s for providing software updates (such as downloading software of Chen above); 46-52, 69-73, 79-80: where if there is insufficient space on the device for the software update, system may save data (based on priority levels) of other applications to another portion of local memory, or sent to some external storage device until sufficient space is freed up to receive and install the software update, and thereafter the data saved to the other memory location/external device may be retrieved and restored to the original storage area (where it would be implicitly understood that the local/external memory would have to be at least large enough to store the selected application]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Chen with the teachings of Kaneko to offload and restore applications from designated archive to efficiently download and install software updates by freeing up sufficient memory space to install the software updates without requiring a user to have to procure/purchase an external backup device. [Kaneko – 14-16, 85]
Chen and Kaneko fail to explicitly disclose the at least one local memory stores data associated with a plurality of applications and information indicative of the amount of memory occupied by each subset of data associated with a particular one of the plurality of applications; calculate a relative move score value for each of the plurality of applications based upon the total memory footprint occupied by each application. (Emphasis on the particular elements of the limitations not explicitly disclosed by Chen and Kaneko).
Mukai, in analogous art, teaches the at least one local memory stores data associated with a plurality of applications and information indicative of the amount of memory occupied by each subset of data associated with a particular one of the plurality of applications; calculate a relative move score value for each of the plurality of applications based upon the total memory footprint occupied by each application. [Figs. 41-46; 0010, 0213: where underlying problem is to deal with deleting unnecessary modules to make space for software updates; 0213-214, 0224-226: when deleting modules (e.g., the applications of Chen and Kaneko), among other attributes utilized to determine priority of deletion/removal, system may sequentially delete modules according to size of the modules, with largest modules being deleted first]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Chen and Kaneko  with the teachings of Mukai to maintain data indicative of memory occupied by applications and to calculate relative move scores based on such data in order to automatedly free up limited storage space on the device by deleting low priority applications/modules that are larger first to minimize the number of times the system needs to perform deletion operations. [Mukai – 0010, 0226]
Chen, Kaneko, and Mukai fail to explicitly disclose a headend adapted to provide at least one software image, the software image requiring a predetermined amount of memory at a download location to facilitate its storage and installation; determine, based at least in part on information received from the headend, that the free space within the at least one local memory is insufficient to facilitate the storage and installation of the at least one software image; receive the at least one software image from the headend; install the received at least one software image within the at least one local memory. (Emphasis on the particular elements of the limitations not explicitly disclosed by Chen, Kaneko, and Mukai).
Kasal, in analogous art, teaches a headend adapted to provide at least one software image, the software image requiring a predetermined amount of memory at a download location to facilitate its storage and installation; determine, based at least in part on information received from the headend, that the free space within the at least one local memory is insufficient to facilitate the storage and installation of the at least one software image; receive the at least one software image from the headend; install the received at least one software image within the at least one local memory. [Figs. 1, 4; 0029, 0041, 0056-66: STBs may receive software updates from servers (such as the headend of Chen, Kaneko, and Mukai), where it is understood that such updates may be performed by downloading of software images from said servers]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Chen, Kaneko, and Mukai with the teachings Kasal to specify provision of software images as it is readily understood in the art that system updates for operating systems, applications, tools, and utilities for STBs may be stored and disturbed in the form of master images for reliable and secure provision of software updates. [Kasal – 0015, 0029, 0056]

Regarding Claim 2, Chen, Kaneko, Mukai, and Kasal disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Chen and Kasal disclose wherein the media hub is a set-top box. [Chen – 0014; Kasal – 0029, 0041, 0056-66]

Regarding Claim 3, Chen, Kaneko, Mukai, and Kasal disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Kaneko discloses wherein the designated archive memory comprises at least one of the following: a hard drive memory co-located with media hub; and a memory linked to the media hub by a network. [Kaneko – 46-52, 69-73, 79-80: where if there is insufficient space on the device for the software update, system may save data (based on priority levels) of other applications to another portion of local memory, or sent to some external storage device until sufficient space is freed up to receive and install the software update, and thereafter the data saved to the other memory location/external device may be retrieved and restored to the original storage area (where it would be implicitly understood that the local/external memory would have to be at least large enough to store the selected application]

Regarding Claim 4, Chen, Kaneko, Mukai, and Kasal disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Chen, Kaneko, Mukai wherein the subset of applications comprises a number of applications, the selection of which is based, at least in part, on the calculated relative move score values. [Chen - Fig. 5; 0018-20, 0025-30: where system removes programs until sufficient memory is attained; Kaneko – Figs. 3-4; 46-52, 69-73, 79-80: where applications are discarded/moved until sufficient space has been freed; Mukai – 0213-214, 0224-226: where module sizes are known and where modules in sequence from the largest sized module are prioritized for deletion]
	Chen, Kaneko, Mukai, and Kasal fail to explicitly disclose wherein the subset of applications comprises a predetermined number of applications, the selection of which is based, at least in part, on the calculated relative move score values. 
	However, one of ordinary skill in the art would understand from the teachings of Chen, Kaneko, Mukai, and Kasal that such systems ensure sufficiency of memory space by comparing a required space for the software image to the currently available memory space, where a difference between the two values would represent the amount of space required to be freed up to be able to download/install the software update. The Prior Art also teaches that the memory space of each present application/module stored on the device are known. As the system would be able to easily determine, how many applications/modules, based on the priority designations, would need to be removed such that the sum total of the space taken up by those applications/modules would equal or surpass the required difference between the required space and current available space. As such, it would have been readily obvious to one of ordinary skill in the art to try to predetermine the number of applications/modules to remove rather than merely iteratively performing deletion/archiving steps until that sum total equaling or surpassing the difference was achieved. See MPEP 2143(I)(E).	
Regarding Claim 5, Chen, Kaneko, Mukai, and Kasal disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Chen, Kaneko, Mukai wherein the subset of applications comprises a percentage of applications, the selection of which is based, at least in part, on the calculated relative move score values. [Chen - Fig. 5; 0018-20, 0025-30: where system removes programs until sufficient memory is attained; Kaneko – Figs. 3-4; 46-52, 69-73, 79-80: where applications are discarded/moved until sufficient space has been freed; Mukai – 0213-214, 0224-226: where module sizes are known and where modules in sequence from the largest sized module are prioritized for deletion (where the number of applications to delete implicitly reflect a percentage of the total number of applications present)]
	Chen, Kaneko, Mukai, and Kasal fail to explicitly disclose wherein the subset of applications comprises a predetermined percentage of applications, the selection of which is based, at least in part, on the calculated relative move score values. 
	However, one of ordinary skill in the art would understand from the teachings of Chen, Kaneko, Mukai, and Kasal that such systems ensure sufficiency of memory space by comparing a required space for the software image to the currently available memory space, where a difference between the two values would represent the amount of space required to be freed up to be able to download/install the software update. The Prior Art also teaches that the memory space of each present application/module stored on the device are known. As the system would be able to easily determine, how many applications/modules, based on the priority designations, would need to be removed such that the sum total of the space taken up by those applications/modules would equal or surpass the required difference between the required space and current available space. As such, it would have been readily obvious to one of ordinary skill in the art to try to predetermine the number (and similarly relative percentage) of applications/modules to remove rather than merely iteratively performing deletion/archiving steps until that sum total equaling or surpassing the difference was achieved. See MPEP 2143(I)(E).

Regarding Claim 11, Claim 11 recites the method performed by the system of Claim 1. As such, Claim 11 is analyzed and rejected similarly as Claim 1, mutatis mutandis.

Regarding Claim 12, Chen, Kaneko, Mukai, and Kasal disclose all of the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 12 recites nearly identical limitations as claim 2 and is rejected similarly as that claim.

Regarding Claim 13, Chen, Kaneko, Mukai, and Kasal disclose all of the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 13 recites nearly identical limitations as claim 3 and is rejected similarly as that claim.

Regarding Claim 14, Chen, Kaneko, Mukai, and Kasal disclose all of the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 14 recites nearly identical limitations as claim 4 and is rejected similarly as that claim.

Regarding Claim 15, Chen, Kaneko, Mukai, and Kasal disclose all of the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 15 recites nearly identical limitations as claim 5 and is rejected similarly as that claim.


Claims 6-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Kaneko, further in view of Mukai, further in view of Kasal, and further in view of Elbarky (US 2008/0066130 A1) (hereinafter Elbarky)

Regarding Claim 6, Chen discloses a system for the management of media hub software downloading, [Figs. 1-2] the system comprising: 
a media hub, comprising at least one processor and at least one local memory, [Figs. 1-2: IRD 1; 0013-14: IRD 1, which may be a STB, comprises processor 14, and storage system 12] wherein: information indicative of the amount of free memory available within the at least one local memory; [Fig. 5; 0018, 0024: system may acquire software size information and determine if the IRD does or does not have sufficient memory to download and store the software (where it would be implicitly understood that the IRD would need to know how much memory is available to determine/compare to the software size to determine sufficiency of space)] and 
a headend adapted to: provide at least one software to the media hub, the software requiring a predetermined amount of memory at a download location to facilitate its storage and installation; [Fig. 1; 0013-15: headend 3 that may provide applications to IRD 1, where applications are associated with file-sizes for installation/execution on receiving IRDs]
determine, based at least in part on information stored in the at least one local memory of the media hub, that the free space within the at least one local memory is insufficient to facilitate the storage and installation of the at least one software; [Fig. 5; 0018, 0024: system may acquire software size information and determine if the IRD does or does not have sufficient memory to download and store the software]
calculate, based at least in part on information stored in the at least one local memory of the media hub, a relative move score value for each of the plurality of applications; [Fig. 5; 0018, 0025-29: IRD determines priority levels of applications and kills applications in progressively lower priorities (i.e., relative priorities for each application is implicitly taught and at least temporarily stored by the IRD – see MPEP 2144.01)]
select a subset of applications to be removed from the at least one local memory based upon the calculated relative move score values; [Fig. 5; 0018, 0025-29: IRD determines priority levels of applications and kills applications in progressively lower priorities (i.e., relative priorities for each application is implicitly taught – see MPEP 2144.01)]
provide the at least one software to the media hub; [Fig. 5; 0019-20, 0030: when sufficient memory is attained, application is downloaded and executed from headend] and 
instruct the at least one processor to install the provided at least one software image within the at least one local memory. [Fig. 5; 0019-20, 0030: when sufficient memory is attained, application is downloaded and executed from headend]
	Chen fails to explicitly disclose wherein: the at least one local memory stores data associated with a plurality of applications and information associated with each subset of data associated with a particular one of the plurality of applications; designate an archive memory, exclusive of the at least one local memory, having a capacity greater than or equal to the aggregate memory footprint of the selected applications; instruct the at least one processor to off-load the selected applications to the designated archive memory; and instruct the at least one processor to restore the off-loaded subset of applications to the at least one local memory from the designated archive memory.
Kaneko, in analogous art, teaches wherein: the at least one local memory stores data associated with a plurality of applications and information associated with each subset of data associated with a particular one of the plurality of applications; [Fig. 2; 55-58: table 4 which lists each software stored on the device, and attributes associated therewith, where such attributes indicate various priorities to delete/move particular software] 
designate an archive memory, exclusive of the at least one local memory, having a capacity greater than or equal to the aggregate memory footprint of the selected applications; instruct the at least one processor to off-load the selected applications to the designated archive memory; and instruct the at least one processor to restore the off-loaded subset of applications to the at least one local memory from the designated archive memory. [Figs. 3-4; 4-5: system s for providing software updates (such as downloading software of Chen above); 46-52, 69-73, 79-80: where if there is insufficient space on the device for the software update, system may save data (based on priority levels) of other applications to another portion of local memory, or sent to some external storage device until sufficient space is freed up to receive and install the software update, and thereafter the data saved to the other memory location/external device may be retrieved and restored to the original storage area (where it would be implicitly understood that the local/external memory would have to be at least large enough to store the selected application]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Chen with the teachings of Kaneko to offload and restore applications from designated archive to efficiently download and install software updates by freeing up sufficient memory space to install the software updates without requiring a user to have to procure/purchase an external backup device. [Kaneko – 14-16, 85]
Chen and Kaneko fail to explicitly disclose wherein: the at least one local memory stores data associated with a plurality of applications and information indicative of the total memory footprint occupied by each subset of data associated with a particular one of the plurality of applications; calculate, based at least in part on information stored in the at least one local memory of the media hub and indicative of the total memory footprint occupied by each subset of data associated with a particular one of the plurality of applications, a relative move score value for each of the plurality of applications. (Emphasis on the particular elements of the limitations not explicitly disclosed by Chen and Kaneko).
Mukai, in analogous art, teaches wherein: the at least one local memory stores data associated with a plurality of applications and information indicative of the total memory footprint occupied by each subset of data associated with a particular one of the plurality of applications; calculate, based at least in part on information stored in the at least one local memory of the media hub and indicative of the total memory footprint occupied by each subset of data associated with a particular one of the plurality of applications, a relative move score value for each of the plurality of applications. [Figs. 41-46; 0010, 0213: where underlying problem is to deal with deleting unnecessary modules to make space for software updates; 0213-214, 0224-226: when deleting modules (e.g., the applications of Chen and Kaneko), among other attributes utilized to determine priority of deletion/removal, system may sequentially delete modules according to size of the modules, with largest modules being deleted first]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Chen and Kaneko  with the teachings of Mukai to maintain data indicative of memory occupied by applications and to calculate relative move scores based on such data in order to automatedly free up limited storage space on the device by deleting low priority applications/modules that are larger first to minimize the number of times the system needs to perform deletion operations. [Mukai – 0010, 0226]
Chen, Kaneko, and Mukai fail to explicitly disclose a headend adapted to: provide at least one software image to the media hub, the software image requiring a predetermined amount of memory at a download location to facilitate its storage and installation;  determine, based at least in part on information stored in the at least one local memory of the media hub, that the free space within the at least one local memory is insufficient to facilitate the storage and installation of the at least one software image; provide the at least one software image to the media hub; instruct the at least one processor to install the provided at least one software image within the at least one local memory. (Emphasis on the particular elements of the limitations not explicitly disclosed by Chen, Kaneko, and Mukai).
Kasal, in analogous art, teaches a headend adapted to: provide at least one software image to the media hub, the software image requiring a predetermined amount of memory at a download location to facilitate its storage and installation;  determine, based at least in part on information stored in the at least one local memory of the media hub, that the free space within the at least one local memory is insufficient to facilitate the storage and installation of the at least one software image; provide the at least one software image to the media hub; instruct the at least one processor to install the provided at least one software image within the at least one local memory. [Figs. 1, 4; 0029, 0041, 0056-66: STBs may receive software updates from servers (such as the headend of Chen, Kaneko, and Mukai), where it is understood that such updates may be performed by downloading of software images from said servers]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Chen, Kaneko, and Mukai with the teachings Kasal to specify provision of software images as it is readily understood in the art that system updates for operating systems, applications, tools, and utilities for STBs may be stored and disturbed in the form of master images for reliable and secure provision of software updates. [Kasal – 0015, 0029, 0056]
Chen, Kaneko, Mukai, and Kasal fail to explicitly disclose wherein the steps of determining, calculating, selecting, designating, instructing to off-load, instructing to install, and instructing to restore are performed by the headend. (That is, Chen, Kaneko, Mukai, and Kasal are directed toward embodiments where such memory management is performed by the media hub/STB).
Elbarky, in analogous art, disclose wherein the steps of determining, calculating, selecting, designating, instructing to off-load, instructing to install, and instructing to restore are performed by the headend. [Figs. 1, 5; 0045-47, 0053, 0056: systems that determine if there is sufficient memory space available on a STB to receive data from the head-end and instruct the receiving/requesting STB to perform operations to free up sufficient space may be performed by a server (i.e., the headend) and/or a combination of a STB and server]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Chen, Kaneko, Mukai, and Kasal with the teachings of Elbarky to specify performing the various steps at the headend as it is readily understood that data provision systems that ensure sufficiency of space at a receiving device may be performed by a server or a combination of server and receiving device to derive the known advantages of distributed/cloud computing. 

Regarding Claim 7, Chen, Kaneko, Mukai, Kasal, and Elbarky disclose all of the limitations of Claim 6, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 7 recites nearly identical limitations as claim 2 and is rejected similarly as that claim.

Regarding Claim 8, Chen, Kaneko, Mukai, Kasal, and Elbarky disclose all of the limitations of Claim 6, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 8 recites nearly identical limitations as claim 3 and is rejected similarly as that claim.

Regarding Claim 9, Chen, Kaneko, Mukai, Kasal, and Elbarky disclose all of the limitations of Claim 6, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 9 recites nearly identical limitations as claim 4 and is rejected similarly as that claim.

Regarding Claim 10, Chen, Kaneko, Mukai, Kasal, and Elbarky disclose all of the limitations of Claim 6, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 15 recites nearly identical limitations as claim 5 and is rejected similarly as that claim.


Regarding Claim 16, Claim 16 recites the method performed by the system of Claim 5. As such, Claim 16 is analyzed and rejected similarly as Claim 5, mutatis mutandis.

Regarding Claim 17, Chen, Kaneko, Mukai, Kasal, and Elbarky disclose all of the limitations of Claim 16, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 17 recites nearly identical limitations as claim 2 and is rejected similarly as that claim.

Regarding Claim 18, Chen, Kaneko, Mukai, Kasal, and Elbarky disclose all of the limitations of Claim 16, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 18 recites nearly identical limitations as claim 3 and is rejected similarly as that claim.

Regarding Claim 19, Chen, Kaneko, Mukai, Kasal, and Elbarky disclose all of the limitations of Claim 16, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 19 recites nearly identical limitations as claim 4 and is rejected similarly as that claim.

Regarding Claim 20, Chen, Kaneko, Mukai, Kasal, and Elbarky disclose all of the limitations of Claim 16, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 20 recites nearly identical limitations as claim 5 and is rejected similarly as that claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421